Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-3 and 8 are allowable. Claims 4-5 and 9, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I claims 1-8, Group II claim 9, and the species requirement as set forth in the Office action mailed on October 3, 2019, is hereby withdrawn and claims 4-5 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Reina Kakimoto on January 14, 2021.

The application has been amended as follows: 

Claim 2:
At lines 2-5, replace the recitation “include, as a material for forming the layers, a composition having the acid-modified polyolefin resin (A) and an epoxy group-containing resin or a composition having the acid-modified polyolefin resin (A) and an oxazoline group-containing resin” with the recitation - - further include an epoxy group-containing resin or an oxazoline group-containing resin”. 

Claim 9:
At line 2, delete the recitation “method”. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-5, 8, and 9 are allowed. 

The closest prior art to claim 1 is Akihisa Inoue et al. (“Inoue”) (JP H10-138418A), Morikawa et al. (US 2009/0068483 A1), and Sherman (US 2009/0110861 A1).  

As to claim 1, Inoue discloses a three layer hot melt film having a polypropylene resin layer 2 as an intermediate layer (substrate layer having heat resistance), and an inner layer 1 on one side of the intermediate layer and an outer layer 3 on the other side of the intermediate layer (0010, and Figure).  Further, Inoue discloses that a hot melt resin layer is used as the inner layer and the outer layer and contain acid modified olefin resin (0017-0018).  Moreover, Inoue discloses that the acid modified olefin resin includes polypropylene resins (0018).  Moreover, Inoue disclose that in addition to the above three layer structure, the hot melt film has another resin layer provided between the intermediate layer and the inner layer and between the intermediate layer and the outer layer (0024).  The outer layer 3 of hot melt resin layer equates to a first adhesive layer, the inner layer 1 of hot melt resin layer equates to a second adhesive layer. The another resin layer between the intermediate layer (substrate) and the outer layer equates to a first intermediate layer and the another resin layer between the intermediate layer and the inner layer equates to a second intermediate layer. 


Morikawa discloses acid modified polypropylene resin that can be used as an adhesive (0008).  Further, Morikawa discloses that the acid modified polypropylene resin has melting point of at least 120°C.  Moreover, Morikawa discloses that the melting point is usually at most 200°C (0055).  As such, a person having ordinary skill in the art would recognize that the melting point of acid modified polypropylene of Morikawa can be at least 120°C and between 120°C to 200°C, which overlaps with the claimed melting point range of 140°C and 180°C such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  

Morikawa does not teach or suggest the substrate layer is formed of cyclic olefin polymer, and the first and the second intermediate layers include acid-modified polypropylene (PP), metallocene-based polyethylene (PE), and metallocene-based PP as claimed.

Sherman discloses a pressure sensitive adhesive (PSA) articles having a thin layer of a silicone containing PSA between a layer of conventional PSA and a substrate (0001).  Further, Sherman discloses a multilayer coating method in which two or more 

Even if Sherman and Morikawa can be combined with the disclosure of Inoue, it is submitted that none of the cited prior art teach or suggest the first and the second intermediate layers include acid-modified polypropylene (PP), metallocene-based polyethylene (PE), and metallocene-based PP as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments

Applicant’s amendment submitted on September 28, 2020 in response to the Office action (OA) mailed on July 2, 2020 have been fully considered. 
Support for claim 1 amendment can be found in original claim 6 and paragraphs 0034-0035 of US Patent Application Publication 2019/0001634 A1 of the present application. 
In view of applicant’s amendment to claim 1 and the examiner’s reasons for allowance, the 35 USC 103 rejection of claim 1 as being unpatentable over Inoue Akihisa et al. (“Inoue”) (JP H10-138418A) in view of Morikawa et al. (US 2009/0068483 A1) and Sherman (US 2009/0110861 A1) is withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 14, 2021